EXHIBIT 10.1


PERFORMANCE BASED
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE
AMENDED AND RESTATED FROZEN FOOD EXPRESS INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN


 
                THIS AWARD AGREEMENT is made and entered into as of July 1, 2010
(the “Date of Grant”), by and between Frozen Food Express Industries, Inc. (the
“Company”), and _________________(“Employee”).
 
WITNESSETH:
 
                WHEREAS, the Board of Directors of the Company (the “Board of
Directors”) has adopted and the stockholders of the Company have approved the
Company’s Amended and Restated 2005 Stock Incentive Plan (the “Plan”), pursuant
to which performance based restricted stock award may be granted to employees of
the Company and its subsidiaries; and
 
                WHEREAS, the Company desires to grant to Employee a performance
base restricted stock award under the terms of the Plan.
 
     NOW, THEREFORE, pursuant to the Plan, the Company and Employee agree as
follows:
 
1. Grant of Award. Pursuant to action of the Committee (as hereinafter defined),
the Company grants to Employee the performance based restricted stock award
described in this Award Agreement (the “Award” or “Restricted Stock Award”).
 
2. Award Subject to Plan. This Award is granted under and is expressly subject
to all the terms and provisions of the Plan, which terms are incorporated herein
by reference. The committee referred to in Section 3 of the Plan (“Committee”)
has been appointed by the Board of Directors, and designated by it, as the
Committee to make awards.
 
3. Vesting of Award. This Award is granted to Employee hereunder, subject to the
other terms and conditions set forth herein, shall become vested in accordance
with the following schedule:
 

 
 
Vesting Date
Cumulative Percentage
of Stock Vested
           
Issue Date
0%
   
First anniversary of the Issue Date
33%
   
Second anniversary of the Issue Date
66%
   
Third anniversary of the Issue Date
100%
 



 
4. Performance Period. The performance period for the Restricted Stock Award is
a one (1) year period commencing January 1, 2010 and ending December 31, 2010
(the “Performance Period”).
 

 
 

--------------------------------------------------------------------------------

 



 
5. Performance Based Restricted Stock Award.
 
                (a) General. Employee’s Performance Based Restricted Stock Award
opportunity for the Performance Period is the right to receive from 0% to 150%
of ________ shares of the common stock, par value $1.50 per share, of the
Company (the “Target Incentive”).
 
        (b) Amount of Restricted Stock Incentive Due Employee for the
Performance Period. The amount of the Target Incentive awarded to Employee for
the Performance Period will be based upon the rank of the Company’s “Diluted
Earnings per Share” (as defined in Section 6 below) relative to the “Peer
Companies’” (as defined in Section 7 below) Diluted Earnings per Share over the
Performance Period, as follows:
 

     
If the Company’s Diluted Earnings per Share
 
Then the Percentage of Target
Over The Performance Period As Compared
 
Incentive
to Peer Companies
 
Payable to Employee is
Is at the 75th percentile or higher
 
150%
Is at Median
 
100%
Is at the 25th percentile
 
50%
Is below the 25th percentile
 
0%



 
At the end of the Performance Period, the percentile rank of the Company’s
Diluted Earnings per Share will be calculated. Any Peer Company that is no
longer publicly traded shall be excluded from this calculation. The payout
associated with the Company’s percentile rank will be based on the chart above
with awards interpolated for performance between the 25th and Median and Median
and 75th percentile. Notwithstanding the foregoing, no Performance Restricted
Stock Award shall be payable unless the Company has positive Diluted Earnings
per Share for the Performance Period. In no event will the Committee have
discretion to increase the amounts payable hereunder.
 
(c) Award of Performance Based Restricted Stock Award for the Performance
Period. Subject to early termination of this Award Agreement pursuant to
Section 8 or Section 9 below, as soon as practicable following the end of the
Performance Period and the determination of the Company’s Diluted Earnings per
Share as compared to the Median Diluted Earnings Per Share of the Peer Companies
over the Performance Period, and in any event, no later than 2 1/2 months after
the end of the Performance Period, the Company will award to Employee Restricted
Shares of common stock (fractional shares equal 1 additional share) of the
Company representing the percentage of the Target Incentive earned by Employee
hereunder, if any, as determined pursuant to Section 5(b) above. Prior to the
issuance to Employee of restricted shares of common stock awarded under this
Agreement, if any, Employee shall have no rights as a stockholder of the Company
(including without limitation, the right to payment of dividends or the right to
vote) with respect to shares represented by the Performance Restricted Stock
Award. Notwithstanding anything else to the contrary provided herein, the
Company shall not be obligated to issue any certificate representing the vested
shares to be delivered pursuant to this Agreement, unless and until the Company
is advised by its counsel that the issuance and delivery of such certificate is
in compliance with applicable laws and regulations.
 

 
 

--------------------------------------------------------------------------------

 



 
6. Diluted Earnings per Share. Diluted Earnings per Share with respect to the
Company and each Peer Company is computed by dividing net income by the sum of
the weighted average number of common shares outstanding plus all additional
common shares that would have been outstanding if potentially dilutive common
shares related to stock options and other dilutive securities had been issued
using the treasury stock method in conformity with US GAAP.
 
7. Peer Companies. The Peer Companies are the following:  Celadon Group, Inc.,
Covenant Transport, Inc., Knight Transportation,  Inc., Marten Transport, Ltd.,
P.A.M. Transportation, Inc., Quality Distribution, Inc., Saia, Inc., Universal
Truckload Services, USA Truck, Inc. and Vitran Corporation.
 
8. Termination of Employment.
 
                (a) Except as set forth in subsection (b), this Award Agreement
will terminate and be of no further force or effect on the date that Employee is
no longer employed by the Company or any of its subsidiaries, if such
termination is a voluntary termination or an involuntary termination for Cause
(as defined in the Plan). If the Employee is involuntarily terminated other than
for Cause (as defined in the Plan), or terminates employment due to death, Total
Disability (as defined in the Plan) or retirement (the determination of which
shall be made in the sole discretion of the Committee), after completing at
least 50% of the Performance Period, Employee shall be entitled to a pro rata
portion of the Performance Based Restricted Stock Award determined pursuant to
Section 5(b) above, awarded in accordance with the terms of Section 5(c).   
 
(b) Employee will be entitled to receive any Performance Based Restricted Stock
Award granted under Section 5 of this Award Agreement if Employee’s employment
terminates after the Performance Period but before Employee’s receipt of such
Performance Restricted Stock Award payment for the Performance Period, except in
the event of a termination for Cause in which case no Award shall be granted.
 
9. Change of Control. In the event of a Change in Control (as defined in the
Plan) of the Company, then upon the effectiveness of such Change in Control,
this Award Agreement will terminate and be of no further force and effect and
the Employee shall receive the percentage of the Target Incentive based on
Diluted Earnings per Share calculated as of the date of such Change in Control,
prorated to reflect the actual number of months of service from the Date of
Grant to the date of such Change in Control. Contemporaneously with the Change
of Control, the Company will deliver to Employee certificate(s) evidencing the
shares of common stock of the Company representing the percentage of the Target
Incentive earned by Employee hereunder, if any.
 
10. Forfeiture. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, as such
terms are used in Section 304 of the Sarbanes-Oxley Act of 2002 or as
interpreted by the Committee, then the Committee in its sole discretion may
require Employee to reimburse or forfeit to the Company any payment received or
to be received hereunder by Employee during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document that required restatement.
 

 
 

--------------------------------------------------------------------------------

 



 
11. Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold a portion of the Performance
Restricted Stock Award equal to the tax withholding obligation.
 
12. Non-Transferability. Employee shall not sell, transfer, assign, pledge, or
otherwise encumber or dispose of the Performance Restricted Stock Award (or any
rights hereunder) nor sell, transfer, assign, pledge or otherwise encumber or
dispose of any of the shares of common stock issuable under this Agreement prior
to the delivery to Employee of certificates for shares of common stock payable
pursuant to Section 4(c) or Section 8.
 
13. Definitions; Copy of Plan. To the extent not specifically defined in this
Award Agreement, all capitalized terms used in this Award Agreement will have
the same meanings ascribed to them in the Plan. By signing this Award Agreement,
Employee acknowledges receipt of a copy of the Plan.
 
14. Committee Administration. The Committee shall have the sole responsibility
for construing and interpreting this Agreement, and for resolving all questions
arising hereunder. Any decision or action taken by the Committee arising out of,
or in connection with, the construction, administration, interpretation and
effect of this Agreement shall be conclusive and binding upon all persons.
 
15. Choice of Law. This Agreement will be governed by the laws of the State of
Texas, without regard to the principles of conflicts of law which might
otherwise apply.
 
  
 
 IN WITNESS WHEREOF, the Company and Employee have executed this Award Agreement
as of the Date of Grant.
 

             
FROZEN FOOD EXPRESS INDUSTRIES,  INC.
             
By:
                 
Its:
 
Chairman of the Board
                     



 